DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 24-30 are objected to because of the following informalities:  
In claims 6 and 27, last paragraph, “but the network device”, should be changed into “by the network device”.    Appropriate correction is required.
In claim 24, line 1, “of claim 24”, should be changed to “of claim 23”, Appropriate correction is required.
The second claim 25, should be numbered as claim 26. Claims 26-30 are mis-numbered, should be re-numbered as 27-31. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 2-3, “by a network device,…between a network device…”, it is not clear two “a network device” referring same network device or deferent network device. In line 3-4, “between the network device…” referring which “a network device” in line 2-3 above.
Claim 12  recites the limitation “the network device”  in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The rest dependent claims 7-11, 13-15 are rejected  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on the same reasons, by virtue of their dependencies of independent claims 6 and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 8-9, 11-13, 21, 23-24, 26-27, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cama (US 20140370843 A1) in view of Longoni ( US 20050195762 A1).
Regarding claim 6,  Cama discloses:
A method, the method comprising: 
creating, by a network device, at least a first data channel between a network device and a cellular gateway device, and a second data channel between the network device and the cellular gateway device ( Fig 1-3, [0036], [0042], network device, gateway, data channels); 
configuring, by the network device, a first interface for transferring data over the first data channel and a second interface for transferring data over the second data channel ( [0042]-[0044], a variety of interfaces with channels) ; 
mapping, by the network device, a first type of data to the first interface and a second type of data to the second interface ([0040]- [0042], interfaces for different data such as voice, data, SMS etc) ; 
Cama does not explicitly disclose:
requesting, by the network device, establishment of a first cellular communication channel for the first data channel, and a second cellular communication channel for the second data channel; 
identifying, by the network device, a first data set as including the first type of data, and transferring, by the network device, the first data set to the first cellular communication channel via the first interface, the first data channel, and the cellular gateway device; and identifying, by the network device, a second data set as including the second type of data, and transferring, by the network device, the second data set to the second cellular communication channel via the second interface, the second data channel, and the cellular gateway device.
However, the teaching of requesting, by the network device, establishment of a first cellular communication channel for the first data channel, and a second cellular communication channel for the second data channel; identifying, by the network device, a first data set as including the first type of data, and transferring, by the network device, the first data set to the first cellular communication channel via the first interface, the first data channel, and the cellular gateway device; and identifying, by the network device, a second data set as including the second type of data, and transferring, by the network device, the second data set to the second cellular communication channel via the second interface, the second data channel, and the cellular gateway device is well known in the art as evidenced by Longoni.
Longoni discloses:
requesting, by the network device, establishment of a first cellular communication channel for the first data channel, and a second cellular communication channel for the second data channel ( Fig 3, [0028], [0154]-[0156], [0163], [0173], signaling to establish communication between packet switched and circuit switched); 
identifying, by the network device, a first data set as including the first type of data, and transferring, by the network device, the first data set to the first cellular communication channel via the first interface, the first data channel, and the cellular gateway device ( Fig 3,[0006], different data type,  [0095], communication 460-464); and
 identifying, by the network device, a second data set as including the second type of data, and transferring, by the network device, the second data set to the second cellular communication channel via the second interface, the second data channel, and the cellular gateway device (Fig 3, [0085], [0090], [0095], [0098], [0102], communication 458-462-466, communication between CS domain and PS domain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Longoni as mentioned above as a modification to Cama, such that the combination would allow to convert datastream between CS domain and PS domain, in order to provide types of domains for carrying the predetermined datastream cross different networks, and support multimedia transmission.
Regarding claim 8,  Cama as modified by Longoni discloses  all the features with respect to parent claim 6 as outlined above.
wherein the network device is a network access device ( Longoni, Fig 1, BS).
the combination is obvious for the same reasons applied to the claim 6.
Regarding claim 9,  Cama as modified by Longoni discloses  all the features with respect to parent claim 8 as outlined above.
wherein the network access device is a network firewall ( Cama, Fig 9, [0041], [0059], [0069], access equipment, security supporting).
Regarding claim 11,  Cama as modified by Longoni discloses  all the features with respect to parent claim 6 as outlined above.
wherein the first type of data is streaming data, and wherein the second type of data is non-streaming data ( Cama, [0040]-[0041], video streaming, email/SMS).

Claims 12, 13 are the apparatus claims corresponding to method  claims 6, 11 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 6,11 respectively above.
Claims 21, 23-24, 26 are the medium claims corresponding to method  claims 6, 8-9, 11 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 6, 8-9, 11 respectively above.
Claims 27, 29-30 are the method claims corresponding to method  claims 6, 8-9 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 6, 8-9  respectively above.

Allowable Subject Matter
Claims 7, 10, 14-15, 22, 25, 28, 31 (after resolving 112(b) issue for 7, 10, 14-15) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7, 14, 22, 28 are objected because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “multiplexing, by the network device, a third data set received from a the cellular network via the cellular gateway device, the first data channel, and the first interface and a fourth data set received from a cellular network via the cellular gateway device, the second data channel, and the second interface into a common transmission data set for distribution with a network serviced by the network device”.
Claims 10, 15, 25, 31 are objected because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “wherein the cellular gateway device is a multi-modem cellular gateway including a gateway device, a first modem having a first subscriber identity module corresponding to a first communication channel to a cellular network, and a second modem having a second subscriber identity module corresponding to a second communication channel to the cellular network”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461